Citation Nr: 0629642	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Clark Evans, Esq.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the veteran's application to 
reopen a claim of entitlement to service connection for 
headaches.  The veteran perfected a timely appeal of this 
determination to the Board.

In March 2001, the Board reopened the veteran's claim of 
entitlement to service connection for headaches and remanded 
the matter to the RO for further development.  The Board 
denied service connection for headaches in July 2002, and the 
veteran filed a timely appeal of the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In a November 
2004 decision, the Court vacated the July 2002 Board decision 
and remanded the case to the Board, and the Board in turn 
remanded the case to the RO for further development 
consistent with the Court's decision.

The matter of service connection for headaches is now once 
more before the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).

Pursuant to the VCAA, the veteran was sent a letter regarding 
his claim in June 2005.  In July 2005, the RO received notice 
that the veteran had appointed an attorney as his 
representative.  However, the attorney was never sent a copy 
of the VCAA notice letter.  Thus, this matter must be 
remanded for proper notice to be provided to the veteran's 
representative.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran and 
his representative that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

Finally, in a February 2006 letter, the veteran's attorney 
expressed concern that a December 2005 VA examination report 
failed to consider post-service medical treatment records 
that diagnosed the veteran's headache disability as having 
its onset during the period of the veteran's service.  A 
medical opinion should be rendered by a VA physician with the 
appropriate expertise to determine whether it is just as 
likely as not that the veteran's headache disability was 
incurred during or was the result of his service, whereby the 
claims folder is reviewed and previous VA and private medical 
opinions are considered.



Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran and his 
representative corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should obtain a medical opinion 
by a physician with appropriate 
expertise to determine the nature and 
etiology of any current headache 
disorder suffered by the veteran.  The 
physician should review the veteran's 
claims folder, and should indicate that 
this was done in the medical opinion 
report.  The physician is asked to 
consider all VA and private medical 
opinions regarding the nature and 
etiology of any headache disability 
present in the veteran.  Specifically, 
the physician should provide an opinion 
as to whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that any current 
headache disability began during 
service or is the result of disease or 
injury incurred in service.  The 
rationale for any opinion expressed 
should be included in the examination 
report.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



